DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07JUN2021 has been entered.
Response to Arguments
The Amendment filed 07JUN2021 has been entered. No new matter has been entered (see e.g. spec. par. [0017] for claim 23). For a summary, see the Advisory Action mailed on 09JUN2021. Applicant's arguments filed 07JUN2021 have been fully considered.
Regarding the clamp of SPATAFORE, the reference appears to use the clamp to remove the float (C2/L60-65).
Regarding REDMER, the reference was noted, but not relied upon.
It is further noted of Applicant’s arguments regarding the intended use of the clamp. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
Claim Rejections - 35 USC § 112
New matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8,17-18,20-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claims 17-18, the combination of a clamp of claim 1 and an attractive element is not found in the specification as originally filed. The specification as originally filed describes the embodiment having an attractive element (e.g. 7A-8B) as a separate embodiment from the embodiment having a clamp (e.g. Fig. 11).
Regarding claims 20-21, the combination of a clamp of claim 1 and a post is not found in the specification as originally filed. The specification as originally filed describes the embodiment having a post (e.g. Fig. 10) as a separate embodiment from the embodiment having a clamp (e.g. Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,6-14,16,22,24-31,33,35,159 are rejected under 35 U.S.C. 103 as being unpatentable over HAUBERT (US 8012742) in view of CAMPTON (US 20140287487).
Regarding claims 1,7,12-14,22, HAUBERT teaches a buffy coat tube and float system (title, Figs.) capable of separating blood (C1/L65) comprising:
a tube (Fig. 1 #130) defining a channel and capable of receiving a quantity of blood; and
a float (Fig. 1 #110) contained within the tube and having a density which is predefined of 1.08-1.09, which anticipates the claimed range of 1.0 to 1.1 gram/ml (C8/L3-4) so that the float is maintained at equilibrium layers formed from a fractional component of blood (C1/L54-63).
HAUBERT does not teach a clamp. However, CAMPTON teaches a device, systems and methods for analyzing a target analyte (title, Figs.) including an apparatus capable of separating blood (par. [0003), comprising:
a tube (e.g. Fig. 5A #502 made of flexible material; par. [0045]) defining a channel and capable of receiving a quantity of blood; and
a float (e.g. Figs. 5A,C #504) contained within the tube and having a density which is predefined so that the float is maintained at equilibrium layers formed from a fractional component of blood (par. [0055]); and,
a clamp (Fig. 7A #704) having a compressive member removably positioned upon an external surface of the tube in proximity to the float such that the clamp applies a compressive force against the external surface of the tube sufficient to deform the external surface which compresses upon the float so as to secure a position of the float 
Note that CAMPTON’s removable clamp (par. [0071]) is capable of Applicant’s intended use.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of HAUBERT with a clamp of CAMPTON in order to hold the float in place against buoyant forces for an improved separation. The references are combinable, because they are in the same technological environment of centrifugation float systems. See MPEP 2141 III (A) and (G).
Note that blood and its separate components or layers are the material worked upon, which sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 2, HAUBERT teaches the float defines a cylindrical shape (see e.g. Fig. 2 #210).
Regarding claims 3,9-10,24,33, HAUBERT teaches float defines a slanted or tapered surface capable of inhibiting cells or platelets from adhering or being damaged (e.g. Fig. 2 #216).
Regarding claim 8, HAUBERT teaches the float engages and supports a sidewall of the sample tube, and wherein the diameter of the float is less than an inner diameter of the sample tube when the sample tube is expanded to permit movement of 
Regarding claim 11, the limitation “anticoagulant” sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. See also C2/L52-54.
Regarding claim 16, HAUBERT teaches the tube is capable of radially expanding relative to its longitudinal axis from a first diameter to an expanded second diameter, the float having a float diameter which is equal to or larger than the first diameter but smaller the expanded second diameter (C2/L23-30; C5/L61-67).
Regarding claims 25-28, HAUBERT teaches the float comprises a plurality of polymeric materials (C6/L26-28) in a weight ratio effective to provide a density of 1.08-1.09, which anticipates the claimed range of 1.0 to 1.1 gram/ml (C8/L3-4).
Regarding claims 6,29, HAUBERT teaches the float comprises a plurality of polymeric materials (C6/L26-28) in a weight ratio effective to provide a density of 1.028-1.090, which overlaps the claimed range of 1.03 to 1.07 gram/ml (C1/L54-59). The disclosed range of HAUBERT is of sufficient specificity as to be generally applicable to blood separation and thus anticipates the claimed range (MPEP 2131.03.II.). If not 
Regarding claims 30-31, HAUBERT teaches the float comprises rigid materials (C6/L26-27) and thus teaches the size and shape of the float remain substantially fixed and does not comprise swellable material.
Regarding claim 35, HAUBERT teaches the float has a surface capable of retaining a layer of red blood cells (C1/L54-63). Note that the red blood cells is a material worked upon and does not further limit the device.
Regarding claim 159, CAMPTON teaches the clamp is capable of applying the compressive force in a non-axial direction against the external surface of the tube (e.g. Fig 7A).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over HAUBERT (US 8012742) in view of CAMPTON (US 20140287487) in view of DICESARE (US 7153477).
Regarding claim 15, HAUBERT does not teach a septum. DICESARE teaches a device for separating components of a fluid sample (title, Figs.) including an apparatus capable of separating blood (C1/L24-25), comprising:
a tube (Fig. 1 #30) defining a channel and capable of receiving a quantity of blood; and
a float (Fig. 1 #70) contained within the tube and having a density of 1.028-1.09 g/cc, which anticipates the claimed range of 1.0 to 1.1 gram/ml which is predefined so 
a septum sealing a proximal end of the tube (C2/L22-23), which facilitates needle penetration for entry of a fluid sample (C3/L15-21).
 Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of HAUBERT with a septum of DICESARE in order to facilitate needle penetration for entry of a fluid sample. The references are combinable, because they are in the same technological environment of centrifugation float systems. See MPEP 2141 III (A) and (G).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over HAUBERT (US 8012742) in view of CAMPTON (US 20140287487) in view of COLEMAN (US 5560830).
Regarding claim 17, HAUBERT does not teach a magnet. COLEMAN teaches separator float and tubular body for blood collection and separation (title, Figs.) including an apparatus capable of separating blood (title), comprising:
a tube (Fig. 4 #30) defining a channel and capable of receiving a quantity of blood; and
a float (Fig. 4 #10) contained within the tube and having a density (specific gravity) which is predefined between 1.03-1.06, which anticipates the claimed range of 1.0 to 1.1 gram/ml so that the float is maintained at equilibrium layers formed from a fractional component of blood (C6/L5-9); and,
a first attractive element embedded within the float (iron or steel; C6/L5-9; Fig. 7 #55), for holding the separator float in place, which is an art-recognized equivalent to 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of HAUBERT with a magnet of COLEMAN in order to hold the separator float in place. The references are combinable, because they are in the same technological environment of centrifugation float systems. See MPEP 2141 III (A) and (G).
Regarding claim 18, COLEMAN teaches a second attractive element (Fig. 7 #52) positioned externally of the tube and in proximity to the first attractive element.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over HAUBERT (US 8012742) in view of CAMPTON (US 20140287487) in view of DORIAN (US 20030205538).
Regarding claims 20-21, HAUBERT does not teach a post. However, DORIAN teaches methods and apparatus for isolating platelets from blood (title, Figs.) including an apparatus capable of separating blood (title), comprising:
a tube (Fig. 1 #2) defining a channel and capable of receiving a quantity of blood; and
a float (Fig. 1 #6) contained within the tube and having a density of 1.06 (par. [0128]) which anticipates the claimed range of 1.0 to 1.1 gram/ml so that the float is maintained at equilibrium layers formed from a fractional component of blood (abstract); and,

wherein the post is incorporated within a cap (Figs. 1,9 #108) removably attachable to an opening of the tube.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of HAUBERT with a post of DORIAN in order to extract material. The references are combinable, because they are in the same technological environment of centrifugation float systems. See MPEP 2141 III (A) and (G).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over HAUBERT (US 8012742) in view of CAMPTON (US 20140287487) in view of ABRAHAMSON (US 20120308447).
Regarding claim 23, HAUBERT is silent as to the float has a surface topography having a texture capable of preventing platelet adhesion. However, ABRAHAMSON teaches a tube and float systems for density-based fluid separation (title, Figs.) wherein the float has a surface topography having a texture (i.e. a smooth surface) capable of preventing platelet adhesion, which allows fluid to flow freely around the float during centrifugation (par. [0004,0014]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the float of HAUBERT with a smooth surface as taught by ABRAHAMSON in order to allows fluid to flow freely around the float during centrifugation. The references are combinable, because they are in the same .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over HAUBERT (US 8012742) in view of CAMPTON (US 20140287487) in view of SPATAFORE (US 8632736).
Regarding claim 32, HAUBERT teaches the float has flanges providing an interference fit to make a seal with the tube (C7/L24-35), but does not teach the float does not comprise any protrusions. However, SPATAFORE teaches float and tube system for separating a suspension with an internal trap (title, Figs.) including an apparatus capable of separating blood (C1/L20-22), comprising:
a tube (Fig. 1A #102) defining a channel and capable of receiving a quantity of blood; and
a float (Fig. 1A #104) contained within the tube and having a density which is predefined so that the float is maintained at equilibrium layers formed from a fractional component of blood (C3/L28-30);
a clamp (C2/L66); and,
wherein the float has an interference fit within the tube (C2/L60-61), which does not require any protrusions (see e.g. the float of Fig. 7B #700; C5/L25-26) as an alternative float providing an interference fit.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the float of HAUBERT with float not having protrusions as taught by SPATAFORE for the purpose of providing an alternative float with an interference fit. The references are combinable, because they are in the same 
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777